     Case 8:20-cr-00100-DMG Document 37 Filed 01/27/21 Page 1 of 3 Page ID #:115



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX                                            Jan 27, 2021
     Assistant United States Attorney
3    Chief, Criminal Division                                     KT
     JOSEPH T. MCNALLY (Cal. Bar No. 250289)
4    Assistant United States Attorney
          312 North Spring Street
5         Los Angeles, California 90012
          Telephone: (213) 894-2272
6         Facsimile: (213) 894-2600
          E-mail:    joseph.mcnally@usdoj.gov
7    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
8

9                            UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,               No. SA CR 20-100-DMG

12              Plaintiff,                   GOVERNMENT’S UNOPPOSED MOTION TO
                                             UNSEAL CASE
13                   v.

14   SOBER LINING,

15              Defendant.

16
          Plaintiff United States of America, by and through its counsel
17
     of record, the United States Attorney’s Office for the Central
18
     District of California and Assistant United States Attorney Joseph T.
19
     McNally, moves to unseal this case.       The reasons for which the
20
     government sought sealing are no longer applicable in this case.
21
     Defendant does not oppose the request.
22
          ///
23
          ///
24
          ///
25
          ///
26
          ///
27
          ///
28
     Case 8:20-cr-00100-DMG Document 37 Filed 01/27/21 Page 2 of 3 Page ID #:116



1    Dated: January 26, 2021              Respectfully submitted,

2                                         TRACY L. WILKISON
                                          Acting United States Attorney
3
                                          BRANDON D. FOX
4                                         Assistant United States Attorney
                                          Chief, Criminal Division
5

6                                               /s/
                                          JOSEPH T. MCNALLY
7                                         Assistant United States Attorney

8                                         Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             2
     Case 8:20-cr-00100-DMG Document 37 Filed 01/27/21 Page 3 of 3 Page ID #:117



 1                             CERTIFICATE OF SERVICE

 2        I, CHRISTINE CLARK, declare:

 3        That I am a citizen of the United States and a resident of or

 4   employed in Los Angeles County, California; that my business address

 5   is the Office of United States Attorney, 312 North Spring Street,

 6   Los Angeles, California 90012; that I am over the age of 18; and

 7   that I am not a party to the above-titled action; That I am employed

 8   by the United States Attorney for the Central District of

 9   California, who is a member of the Bar of the United States District

10   Court for the Central District of California, at whose direction the

11   service by mail described in this Certificate was made; that on

12   Tuesday, January 26, 2021 I emailed a copy of:
      GOVERNMENT’S UNOPPOSED MOTION TO UNSEAL CASE
13

14   service was:
15    ☐ Placed in a closed envelope          ☐ Placed in a sealed envelope
        for collection and inter-              for collection and mailing via
16      office delivery, addressed as          United States mail, addressed
        follows:                               as follows:
17

18
      ☐ By hand delivery, addressed          ☒ By email as follows:
19      as follows:
                                             william@wmgattorneys.com
20
      ☐ By messenger, as follows:            ☐ By Federal Express, as
21                                             follows:
22   at his/her/their last known address, at which place there is a
23   delivery service by United States mail.
24        This Certificate is executed on January 26, 2021, at Los
25   Angeles, California.     I certify under penalty of perjury that the
26   foregoing is true and correct.
27                                                Christine Clark
                                             CHRISTINE CLARK
28                                           Legal Assistant
